On Application for Rehearing.
BREAUX, O. J.
Plaintiff, George G. Fried-richs, who is also one of the appellants on the alleged ground that this court, in deciding this cause, omitted to pass upon the question whether or not George G. Friedrichs “is entitled to reimbursement for disbursements legitimately made in handling and disposing of the stock and property which was sold by him as ‘auctioneer,’ ” applies for a rehearing, and he prays that this court amend the judgment and decree by providing that he be placed upon the second account to be filed in the cause.
This court declines to pass upon the question at this time.
If this plaintiff and appellant is entitled to anything in the way of reimbursement for alleged disbursements, in handling property as before stated, that issue will have to be tried in the second or other account. to be filed to which he refers in his application for a rehearing. It will not be decided on this application for a rehearing. It will have to *707go over to a second account without prejudice to any person to claim that it should be carried on the account and paid, or to any person to urge in opposition any defense.
The application for a rehearing is refused.